PER CURIAM:
Douglas Alan Jarvis appeals the district court’s orders dismissing his civil complaint for failure to state a claim, denying his motion for reconsideration of the dismissal of his complaint, and denying his motion for leave to file a second amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. U.S. Dep’t of Justice, No. 2:07-cv-00168-RAJ (E.D. Va. May 25, 2007; June 21, 2007 & July 3, 2007). We dispense with oral argument because the facts and legal contentions are. adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.